NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-10052

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00080-LRH

  v.
                                                 MEMORANDUM *
ADOLFO SANDOVAL-MAGANA, a.k.a.
Adolfo Magana, a.k.a. Carlos Francisco
Mendoza, a.k.a. Adolfo M. Sandoval,
a.k.a. Manual Valencia,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Adolfo Sandoval-Magana appeals from the 18-month sentence imposed

following his guilty-plea conviction for unlawful reentry by a deported, removed,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or excluded alien, in violation of 18 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Sandoval-Magana contends that the district court committed procedural

error by imposing his sentence to run consecutively to his undischarged state

sentence. Specifically, he contends that the court failed to consult

U.S.S.G. § 5G1.3 and its application notes; failed to consider the alleged

sentencing disparities created by fortuities in the timing of federal and state

prosecutions; failed to consider the alternative of a partially concurrent sentence;

and relied upon speculation in imposing a consecutive sentence. The record belies

Sandoval-Magana’s contention that the district court relied on speculation at

sentencing. As to his other contentions, absent some indication in the record to the

contrary, we assume that district courts know and apply the relevant law. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the

record reflects that the district court’s decision was reached after deliberation and

was within its discretion. See 18 U.S.C. § 3584; U.S.S.G. § 5G1.3. As such,

Sandoval-Magana cannot show that his substantial rights were affected by the

alleged errors. See United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008).

      AFFIRMED.




                                           2                                      11-10052